Filed 8/10/21 P. v. Morris CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075856

 v.                                                                      (Super.Ct.No. BAF1901018)

 CHANCE WILLIAM MORRIS,                                                  OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Charles J. Koosed, Judge.

Affirmed as modified.

         David Zarmi, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Matthew Rodriquez, Acting Attorney General, Julie L. Garland, Assistant

Attorney General, and Charles C. Ragland and Laura Baggett, Deputy Attorneys General,

for Plaintiff and Respondent.




                                                             1
       In 2019 Chance William Morris pled guilty to domestic violence and witness

tampering charges. The court sentenced him to three years’ felony probation. Morris

appeals, arguing that under recently enacted Assembly Bill No. 1950 (2019-2020 Reg.

Session) (Stats. 2020, ch. 328, § 2) (Assembly Bill 1950) his probation should be reduced

to two years. The People agree Assembly Bill 1950 applies and so do we.

                                             I

                                          FACTS

       Because they are irrelevant to the issue on appeal, we do not summarize the facts

underlying Morris’s convictions. On November 15, 2019, Morris pled guilty to inflicting

a corporal injury on a spouse (Pen. Code, § 273.5, subd. (a)) and attempting to prevent or

dissuade a witness from giving testimony. (Pen. Code, § 136.1, subd. (a)(2).) Under a

plea agreement, the trial court placed Morris on three years’ felony probation. On

October 2, 2020, Morris timely appealed.

       Assembly Bill 1950 went into effect on January 1, 2021, while Morris’s appeal

was pending.

                                             II

                                       ANALYSIS

       Morris argues Assembly Bill 1950 applies to him and requires we reduce his

sentence from three years’ probation to two. The People agree, but argue remand is

necessary to allow the trial court to fully resentence Morris. We agree Morris is entitled




                                             2
to the ameliorative benefits of Assembly Bill 1950. We also agree with Morris that the

appropriate remedy is to reduce his probation term without remanding.

       Assembly Bill 1950 went into effect on January 1, 2021, and amended Penal Code

section 1203.1 to limit the probation period for any felony violation to two years. (Pen.

Code, § 1203.1.) “When an amendatory statute either lessens the punishment for a crime

or . . . ‘ “vests in the trial court discretion to impose either the same penalty as under the

former law or a lesser penalty,” ’ it is reasonable for courts to infer, absent evidence to

the contrary and as a matter of statutory construction, that the Legislature intended the

amendatory statute to retroactively apply to the fullest extent constitutionally

permissible—that is, to all cases not final when the statute becomes effective.” (People v.

Garcia (2018) 28 Cal.App.5th 961, 972, italics omitted.) Two other courts have recently

found that this presumption of retroactivity applies to Assembly Bill 1950, and therefore

probationers whose cases were not final at the time Assembly Bill 1950 went into effect

are entitled to its ameliorative effects. (See People v. Sims (2021) 59 Cal.App.5th 943,

956-958 (Sims); People v. Quinn (2021) 59 Cal.App.5th 874, 879-885 (Quinn).)

       We find these cases persuasive, and because Morris’s conviction was not final as

of the effective date of this change, he is entitled to the ameliorative benefits of Assembly

Bill 1950. (See People v. Vieira (2005) 35 Cal.4th 264, 306 [“ ‘[F]or the purpose of

determining retroactive application of an amendment to a criminal statute, a judgment is

not final until the time for petitioning for a writ of certiorari in the United States Supreme




                                               3
Court has passed.’ ”].) Moreover, the People concede he is entitled to such retroactive

application.

       The only remaining issue is the exact remedy to which Morris is entitled. Morris

argues we can and should reduce his probation period from three years to two on our

own. The People argue we must remand to allow the trial court to resentence Morris. The

People point out that the court in Sims retroactively applied Assembly Bill 1950 but

concluded the proper remedy was to remand. However, we note that the court in Quinn

concluded the opposite. Moreover, neither Quinn nor Sims explained their reasoning for

their chosen disposition in any detail. Nevertheless the People argue the Sims approach is

the correct one because “[m]erely striking any portion of the probationary term that

exceeds two years deprives the superior court and the parties of a necessary

determination of the status of the probation at the time it was terminated.” According to

the People, “[r]emand permits the trial court to adjust, modify, or strike probation terms,

so that they can be complied with before termination of probation or removed from

consideration of whether the probation terminated successfully.”

       We are unpersuaded. Morris argues, correctly, that the People conflate reduction

of the sentence with termination of probation. Reducing Morris’s probation period would

not deprive the trial court of its authority to determine whether Morris successfully

completed probation or whether a violation during the proper probationary period

justifies revocation or tolling. Nor would it limit the People’s ability to contest




                                              4
termination, as the trial court retains jurisdiction to modify or terminate probation. (Pen.

Code, § 1203.3, subd. (a); Quinn, supra, 59 Cal.App.5th at pp. 884-885 & fn. 6.)

       However, the People also argue we lack the authority to unilaterally modify the

probation terms because the People and Morris agreed to them as part of a plea bargain.

Under this view, remand is necessary to permit the People to either agree to the modified

probation terms or withdraw from the plea bargain.

       Our colleagues in the First District have already addressed this argument, and we

find their position persuasive. In People v. Stewart (2021) 62 Cal.App.5th 1065, review

granted June 30, 2021, S268787, the First District concluded a court could apply

ameliorative changes in the law to bargained-for sentences unilaterally. They

acknowledged that People v. Stamps (2020) 9 Cal.5th 685 (Stamps) had previously held

courts generally lack the authority to unilaterally modify a plea bargain. (Stewart, at

p. 1074.) But they pointed out that “Stamps addressed a situation in which the new

law gave the trial court discretion to strike an enhancement but did not require it to do

so . . . . Stamps therefore had no occasion to consider the effect on a plea bargain of

retroactive application of a law through which the Legislature directly affected a plea

bargain by rendering one of its terms invalid.” (Id. at p. 1077.) Instead, the Stewart court

found the reasoning in People v. France (2020) 58 Cal.App.5th 714, review granted

February 24, 2021, S266771 (France) more applicable to the changes wrought by

Assembly Bill 1950. We agree with the court in Stewart that “Assembly Bill 1950, like

the statute at issue in France, ‘does not involve Stamps’s repeated and carefully phrased



                                              5
concern with the “long-standing law that a court cannot unilaterally modify an agreed-

upon term by striking portions of it under section 1385” ’ but rather ‘has a direct and

conclusive effect on the legality of existing sentences pursuant to [In re] Estrada [(1965)

63 Cal.2d 740].’ ” (Stewart, at p. 1078, italics omitted.)

       Accordingly, we conclude the proper remedy is to reduce Morris’s probationary

term without remand.

                                              III

                                       DISPOSITION

       We modify the order granting probation by reducing the term to two years. We

direct the trial court to correct the minute order to reflect the imposition of a two-year

term of formal probation, and to notify probation of the change to defendant’s

probationary term. In all other respects, we affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 SLOUGH
                                                                                             J.
We concur:


McKINSTER
                Acting P. J.


MENETREZ
                           J.




                                              6